 1

 2                                                                   12/17/2018
 3
                                                                       CW
 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                                  EASTERN DIVISION
10

11   JANY RUI LOOSE,                               CASE NO.: EDCVl 7-02373-MAA
12                          Plaintiff,             fPROPOSED] ORDER A WARDING
                                                   EAJAFEES
13                  v.
14 NANCY A. BERRYHILL, Acting
   Commissioner of Social Security
15 Administration,

16                          Defendant.
17

18         Based upon the parties' Stipulation for Award and Payment of Equal Access
19   to Justice Act (EAJA) Fees ("Stipulation"),
20         IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
21   Equal Access to Justice Act, ("EAJA") in the amount of TWO THOUSAND
22   THREE HUNDRED EIGHTY-EIGHT DOLLARS and 31/cents ($2,388.31), as
23   authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
24   Stipulation.
25         DATED:         Ike_ 11,20(1
26
27

28
